Citation Nr: 9909317	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-39 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether the appellant has filed a timely substantive appeal.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.  He died in March 1989, and the appellant, 
the veteran's widow, has since submitted a claim for service 
connection for the cause of the veteran's death. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 RO determination that the appellant 
had not timely initiated an appeal to a May 1994 rating 
decision which denied entitlement to service connection for 
the cause of the veteran's death.  

While the appellant was scheduled for a September 1998 
hearing before a member of the Board on travel section at the 
RO, the appellant failed to report.


FINDINGS OF FACT

1.  The appellant was notified on June 1, 1994, that her 
claim for service connection for the cause of the veteran's 
death had been denied and she was provided her appellate 
rights; the file contains no indication that a notice of 
disagreement was ever submitted within one year of the 
notice. 

2.  The appellant did not initiate an appeal within one year 
after the date of notification of the May 1994 denial of 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

The appellant did not initiate a timely appeal to the denial 
of service connection for the cause of the veteran's death. 
38 U.S.C.A. §§ 5107(a), 7104, 7105(b),(d) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an adverse RO decision is initiated by 
the filing of a notice of disagreement (NOD) and completed 
(perfected) by the filing of a substantive appeal after a 
statement of the case is issued.  The NOD must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date of mailing of the 
statement of the case or within the remainder of the one year 
period after the date of the notification of the 
determination, whichever period ends later. 38 U.S.C.A. § 
7105(b), (d) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).  

In a September 1989 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified thereof by letter dated in October 
1989.  Later that month, she requested service connection for 
the cause of the veteran's death due to exposure to Agent 
Orange.  The RO notified her in May 1990 that it was awaiting 
new regulations regarding Agent Orange and that her case 
would be considered once the new regulations were received.  
No statement was received from the appellant within one year 
of the October 1989 notice to her of the denial of her claim 
in which she disagreed with the decision and expressed a 
desire to appeal.

In a May 1994 rating decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  Notification of this action was sent to 
her on June 1, 1994.  The file does not contain a NOD or any 
indication that the appellant expressed her disagreement with 
the May 1994 decision.  Therefore, under the above rules, the 
appellant would have had until June 1, 1995, to submit the 
NOD and thereby preserve her right to receive appellate 
review of her claim.  There is no indication that the 
appellant ever requested an extension beyond this date.  

While the appellant asserts that she submitted a NOD, the 
Board notes that no communication was received from the 
appellant until April 1996, more than ten months after the 
end of the year-long period allowed for initiating an appeal.  
Therefore, the Board finds that the appellant did not 
initiate a timely appeal in accordance with the time limits 
specified by law.  The United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has held that where it is the law 
rather than the evidence which is dispositive of an issue, 
the claim must be denied by operation of law if the specific 
legal criteria are not met. Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Here, the law precludes the Board from considering 
the claim for service connection for the cause of the 
veteran's death on the merits, as the NOD was not timely 
submitted.  Her reliance on case law, to the effect that the 
RO may accept her NOD as timely filed, is not in accord with 
VA law, regulation or opinion of the Court.

 
ORDER

The appeal on the issue of timeliness of the appellant's 
appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


